 1
                                     UNITED STATES DISTRICT COURT
 2
                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4
     UNITED STATES OF AMERICA,                         CASE NO. 1:21-CR-00163-NONE-SKO
 5
                                  Plaintiff,           UNSEALING ORDER
 6               v.

 7
     JEFFREY TODD STEWART,
 8
                                          Defendant.
 9

10

11          Good cause appearing due to the defendant’s pending initial appearance in this Court, it is hereby
12 ordered that the indictment, arrest warrant, and other court filings in the above matter be UNSEALED.

13
     IT IS SO ORDERED.
14

15      Dated:    June 24, 2021                             _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
